PER CURIAM:
Claimant, lames R. Dawson, seeks an award of $4,204.88 from the Division of Highways for property damage sustained when a deer jumped out in front of his vehicle on November 19, 1992, on U.S. Route 50 near the city of Salem.
From the evidence adduced at the hearing on April 21, 1993, it appears that the claimant was traveling north to Clarksburg when a deer jumped over the guardrail and ran into his vehicle. The claimant drove to Clarksburg after the incident. The claimant stated that he had observed deer on this road in prior travels and he is of the opinion that respondent should construct a fence to keep the deer off of the road.
It is the respondent’s position that the accident was an act of nature and that there is no practical manner in which the respondent would be able to prevent deer from crossing the roads in this State. The respondent provides deer crossing signs to advise travelers of this potential occurrence.
The State is neither an insurer nor a guarantor of the safety of persons traveling on its highways. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). This Court agrees with the respondent. There is no practical manner in which the travel of deer can be prevented by respondent. Persons traveling on State roads assume the risk of hitting a running deer. As the claimant has failed to prove negligence on the part of the respondent by a preponderance of the evidence; the Court is of the opinion to and does deny this claim.
Claim disallowed.